Exhibit 10.1

Amendment to the PepsiCo, Inc. 2003 Long-Term Incentive Plan
(effective February 2, 2007)

The following text shall replace in its entirety the current text of Section 11
in the PepsiCo, Inc. 2003 Long-Term Incentive Plan:

11. Change in Control.

(a) Impact on Awards Granted Prior to February 2, 2007. Upon a Change in
Control, the following shall apply with respect to Awards granted under the Plan
prior to February 2, 2007:

(i) Options. Effective on the date of such Change in Control, all outstanding
and unvested Options granted under the Plan shall immediately vest and become
exercisable, and all Options then outstanding under the Plan shall remain
outstanding in accordance with their terms. Notwithstanding anything to the
contrary in this Plan, in the event that any Option granted under the Plan
becomes unexercisable during its term on or after a Change in Control because:
(i) the individual who holds such Option is involuntarily terminated (other than
for cause) within two (2) years after the Change in Control; (ii) such Option is
terminated or adversely modified; or (iii) Common Stock is no longer issued and
outstanding, or no longer traded on a national securities exchange, then the
holder of such Option shall immediately be entitled to receive a lump sum cash
payment equal to (A) the gain on such Option or (B) only if greater than the
gain and only with respect to NQSOs the Black-Scholes value of such Option (as
determined by a nationally recognized independent investment banker chosen by
PepsiCo), in either case calculated on the date such Option becomes
unexercisable. For purposes of the preceding sentence, the gain on an Option
shall be calculated as the difference between the closing price per share of
Common Stock as of the date such Option becomes unexercisable less the Option
Exercise Price.

(ii) Stock Appreciation Rights. Effective on the date of such Change in Control,
all outstanding and unvested SARs granted under the Plan shall immediately vest
and become exercisable, and all SARs then outstanding under the Plan shall
remain outstanding in accordance with their terms. In the event that any SAR
granted under the Plan becomes unexercisable during its term on or after a
Change in Control because: (i) the individual who holds such SAR is
involuntarily terminated (other than for cause) within two (2) years after the
Change in Control; (ii) such SAR is terminated or adversely modified; or
(iii) Common Stock is no longer issued and outstanding, or no longer traded on a
national securities exchange, then the holder of such SAR shall immediately be
entitled to receive a lump sum cash payment equal to the gain on such SAR. For
purposes of the preceding sentence, the gain on a SAR shall be calculated as the
difference between the closing price per share of Common Stock as of the date
such SAR becomes unexercisable and the purchase price per share of Common Stock
covered by the SAR.

(iii) Restricted Shares/Restricted Share Units. Upon a Change of Control all
Restricted Shares and Restricted Share Units shall immediately vest and be
distributed to Participants, effective as of the date of the Change of Control.

(iv) Performance Awards. Each Performance Award granted under the Plan that is
outstanding on the date of the Change in Control shall immediately vest and the
holder of such Performance Award shall be entitled to a lump sum cash payment
equal to the amount of such Performance Award payable at the end of the
Performance Period as if 100% of the Performance Goals have been achieved.

(b) Impact on Awards Granted on or After February 2, 2007. Upon a Change in
Control, the following shall apply with respect to Awards granted under the Plan
on or after February 2, 2007:

(i) If and to the extent that outstanding Awards under the Plan (A) are assumed
by the successor corporation (or affiliate thereto) or (B) are replaced with
equity awards that preserve the existing value of the Awards at the time of the
Change in Control and provide for subsequent payout in accordance with a vesting
schedule and Performance Goals, as applicable, that are the same or more
favorable to the Participants than the vesting schedule and Performance Goals
applicable to the Awards, then all such Awards or such substitutes thereof shall
remain outstanding and be governed by their respective terms and the provision
of the Plan subject to Section 11(b)(iv) below.

(ii) If and to the extent that outstanding Awards under the Plan are not assumed
or replaced in accordance with Section 11(b)(i) above, then upon the Change in
Control the following treatment (referred to as “Change-in-Control Treatment”)
shall apply to such Awards: (A) outstanding Options and SARs shall immediately
vest and become exercisable; (B) the restrictions and other conditions
applicable to outstanding Restricted Shares, Restricted Share Units and Stock
Awards, including vesting requirements, shall immediately lapse; such Awards
shall be free of all restrictions and fully vested; and, with respect to
Restricted Share Units, shall be payable immediately in accordance with their
terms or, if later, as of the earliest permissible date under Code Section 409A;
and (C) outstanding Performance Awards granted under the Plan shall immediately
vest and shall become immediately payable in accordance with their terms as if
100% of the Performance Goals have been achieved.

(iii) If and to the extent that outstanding Awards under the Plan are not
assumed or replaced in accordance with Section 11(b)(i) above, then in
connection with the application of the Change-in-Control Treatment set forth in
Section 11(b)(ii) above, the Board may, in its sole discretion, provide for
cancellation of such outstanding Awards at the time of the Change in Control in
which case a payment of cash, property or a combination thereof shall be made to
each such Participant upon the consummation of the Change in Control that is
determined by the Board in its sole discretion and that is at least equal to the
excess (if any) of the value of the consideration that would be received in such
Change in Control by the holders of PepsiCo’s securities relating to such Awards
over the exercise or purchase price (if any) for such Awards.

(iv) If and to the extent that (A) outstanding Awards are assumed or replaced in
accordance with Section 11(b)(i) above and (B) a Participant’s employment with,
or performance of services for, the Company is terminated by the Company for any
reasons other than Cause or by such Participant for Good Reason, in each case,
within the two-year period commencing on the Change in Control, then, as of the
date of such Participant’s termination, the Change-in-Control Treatment set
forth in Section 11(b)(ii) above shall apply to all assumed or replaced Awards
of such Participant then outstanding.

(v) Outstanding Options or SARs that are assumed or replaced in accordance with
Section 11(b)(i) may be exercised by the Participant in accordance with the
applicable terms and conditions of such Award as set forth in the applicable
award agreement or elsewhere; provided, however, that Options or SARs that
become exercisable in accordance with Section 11(b)(iv) may be exercised until
the expiration of the original full term of such Option or SAR notwithstanding
the other original terms and conditions of such Award.

(c) Timing of Payment. Any amount required to be paid pursuant to this
Section 11 shall be paid as soon as practical after the date such amount becomes
payable.

(d) Definition of Change in Control. “Change in Control” means the occurrence of
any of the following events: (i) acquisition of 20% or more of the outstanding
voting securities of PepsiCo, Inc. by another entity or group; excluding,
however, the following (A) any acquisition by PepsiCo, Inc., or (B) any
acquisition by an employee benefit plan or related trust sponsored or maintained
by PepsiCo, Inc.; (ii) during any consecutive two-year period, persons who
constitute the Board of Directors of PepsiCo, Inc. (the “Board”) at the
beginning of the period cease to constitute at least 50% of the Board (unless
the election of each new Board member was approved by a majority of directors
who began the two-year period); (iii) PepsiCo, Inc. shareholders approve a
merger or consolidation of PepsiCo, Inc. with another company, and PepsiCo, Inc.
is not the surviving company; or, if after such transaction, the other entity
owns, directly or indirectly, 50% or more of the outstanding voting securities
of PepsiCo, Inc.; (iv) PepsiCo, Inc. shareholders approve a plan of complete
liquidation of PepsiCo, Inc. or the sale or disposition of all or substantially
all of PepsiCo, Inc.’s assets; or (v) any other event, circumstance, offer or
proposal occurs or is made, which is intended to effect a change in the control
of PepsiCo, Inc., and which results in the occurrence of one or more of the
events set forth in clauses (i) through (iv) of this paragraph.

(e) Definition of Cause. For purposes of this Section 11, “Cause” means with
respect to any Participant, unless otherwise provided in the applicable award
agreement, (i) the Participant’s willful misconduct that materially injures the
Company; (ii) the Participant’s conviction of a felony or a plea of nolo
contendere by Participant with respect to a felony; or (iii) the Participant’s
continued failure to substantially perform his or her duties with the Company
(other than by reason of the Participant’s disability) after written demand by
the Company that identifies the manner in which the Company believes that the
Participant has not performed his or her duties. A termination for Cause must be
communicated to the Participant by written notice that specifies the event or
events claimed to provide a basis for termination for Cause.

(f) Definition of Good Reason. For purposes of this Section 11, “Good Reason”
means with respect to any Participant, unless otherwise provided in the
applicable award agreement, without the Participant’s written consent, (i) the
Company’s requiring the Participant’s principal place of employment to be based
at any location in excess of thirty-five (35) miles from his or her primary
place of employment as it existed immediately prior to the Change in Control
except for reasonably required travel on the Company’s business that is not
greater than such travel requirements prior to the Change in Control; (ii) a
reduction in the Participant’s base salary or wage rate or target annual or
long-term cash incentive opportunities as in effect immediately prior to the
Change in Control (other than an isolated, insubstantial and inadvertent failure
that is promptly remedied by the Company upon notice from the Participant) or
failure to provide compensation and benefits that are substantially similar in
the aggregate to those provided for by the Company immediately prior to the
Change in Control; or (iii) a material reduction in the Participant’s job
responsibilities, position or duties with the Company as in effect immediately
prior to the Change in Control. A termination for Good Reason must be
communicated to the Company by written notice that specifies the event or events
claimed to provide a basis for termination for Good Reason; provided that the
Participant’s written notice must be tendered within ninety (90) days of the
occurrence of such event or events.

(g) Exclusive Rights. The rights provided by this Section are the exclusive
rights that are available with respect to any Award in the event of a Change in
Control.

